United States Court of Appeals
                     For the First Circuit
No. 12-1513
                         UNITED STATES,

                            Appellee,

                               v.

                    CHRISTIAN DÍAZ-MALDONADO,

                      Defendant, Appellant.




          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Aida M. Delgado-Colon, U.S. District Judge]


                             Before
                  Howard, Lipez, and Kayatta,
                         Circuit Judges.



     Raymond J. Rigat for appellant.
     Jacqueline D. Novas-Debien, Assistant United States Attorney,
with whom Juan Carlos Reyes-Ramos, Assistant United States
Attorney, Nelson Pérez-Sosa, Assistant United States Attorney,
Chief, Appellate Division, and Rosa Emilia Rodríguez-Vélez, United
States Attorney, were on brief, for appellee.


                         August 19, 2013
            KAYATTA, Circuit Judge. A jury convicted Christian Díaz-

Maldonado ("Díaz"), a Commonwealth corrections officer, on drug and

weapons    charges    after   he       provided     security   for    a   2009    drug

transaction staged by the Federal Bureau of Investigation as part

of a sting operation. Díaz now appeals, primarily arguing that the

district    court     improperly       prevented      him   from     presenting     an

entrapment defense, but also challenging the sentence imposed.

Finding no errors, we affirm, subject to a limited remand so that

the district court may correct a reference in the written judgment

that is in error, albeit without causing any prejudice to Díaz.

                                  I.    Background

            The operation that ultimately ensnared Díaz began in

2008. Organized by the FBI and code named "Guard Shack," it sought

to capture corrupt law enforcement officers as they engaged in

illegal activity.      Confidential informants ("CIs") working for the

FBI   offered   targeted      officers      money     to    participate    in     drug

transactions staged and secretly recorded by the FBI.

            Díaz     became   a    target      of   Guard    Shack    following     an

encounter with Héctor Cotto Rivera ("Cotto"), a former police

officer who had become a paid CI when the FBI arrested him on

bribery charges.      The two met in 2009 while Díaz was recreating on

Culebra, a small island off the east coast of Puerto Rico.                       Cotto

witnessed Díaz using drugs and apparently determined that Díaz

would be worth pursuing.           Cotto "revealed" to Díaz that he was


                                         -2-
involved in drug transactions and exchanged telephone numbers with

him.

               Following       this    first     meeting,   Cotto   and    Díaz   spoke

several times, both in person and on the telephone.                       According to

Cotto, the two discussed on multiple occasions the possibility of

Díaz providing security for a drug transaction.                          Whether Cotto

undertook this recruitment at the FBI's explicit request or as part

of his general efforts to identify targets for Guard Shack is

unclear, but by early September 2009, agents had decided to pursue

Díaz.

               On September 9, 2009, Cotto telephoned Díaz and offered

him    $2,000    for    "an     hour    or   two   hours"   of    work    "provid[ing]

security" for "a street deal."               Díaz said that he would not be able

to attend due to a conflict with his regular work schedule, but

when Cotto conveyed that he had some flexibility on the timing,

Díaz agreed to call back the next day to confirm his availability.

Unbeknownst to Díaz, Cotto recorded the entire conversation, using

equipment provided by the FBI.

               The following day, September 10, Díaz called Cotto and

said    that    he     would    be     leaving     work   early   and    was   able   to

participate.         He agreed to meet Cotto at 6 p.m. in a garage at the

Plaza Las Américas.            Cotto was unable to record the conversation

because he was with others when Díaz called.




                                             -3-
              At the agreed-upon time, Díaz and another man targeted in

the investigation, David González Pérez ("González"), met Cotto at

the garage.       González –- a former police colleague of Cotto's

ultimately      sentenced   to   292   months'   imprisonment   on   charges

stemming from Guard Shack -- arrived first, followed soon after by

Díaz.       As Cotto later testified, "once [they] were in my car I

introduced them to each other . . . .        I explained to them in more

detail that this was a drug transaction, that there was going to be

some kilograms of cocaine, I gave them details that the owner of

the drugs was going to be in the apartment and that they had to

take care . . . of the security, the safety of the owner and of

[me].       Both were armed and they also [each had] a bullet proof

vest."1      Although the FBI had equipped Cotto's cigarette lighter

with a disguised audio-video recorder to capture this conversation,

González apparently was suspicious of the device and disabled it

when he got in the car.

              While outlining Díaz and González's duties, Cotto made

the fifteen- to twenty-minute drive to the FBI-controlled apartment

in Isla Verde where the staged transaction was to occur.               Upon

arrival, Cotto took Díaz and González up to the apartment, which

the FBI was surveilling from an adjacent unit, and introduced them

to his purported boss, "Eddie."          Although he claimed to be a New


        1
      Díaz apparently brought a vest emblazoned with "Department of
Corrections," and Cotto lent him another. Díaz evidently did not
wear his vest.

                                       -4-
York-based drug trafficker, "Eddie" was in fact Elvin Quinones, an

undercover special agent from the FBI's New York office.

             When   the   supposed   buyer    arrived,    Díaz    and   González

searched him.       Díaz took the buyer's cellphone so that the buyer

could not use it to record the transaction.                Díaz gestured to

González that he should lift the buyer's shirt to confirm that the

buyer did not have a concealed weapon or recording device.                  Once

satisfied that the buyer was unarmed and unwired, Díaz and González

allowed him to enter the living room where the transaction was to

occur.

             Quinones then retrieved a suitcase from another room and

placed it in front of the buyer, who opened it and removed two

one-kilogram "bricks" of cocaine.          (The bricks were actually high-

quality fakes.)      The supposed buyer took the fake cocaine and left

the apartment, escorted to the door by Díaz and González.                  After

waiting ten minutes for the buyer to leave the area, Quinones

removed from a tissue box $6,000, $2,000 each for Cotto, Díaz, and

González.

             After the transaction, Díaz called Cotto and they had

conversations that left Cotto with "no doubt whatsoever that [Díaz]

wanted to return to the apartment." The FBI was only interested in

involving Díaz with another transaction, however, if he could bring

additional    corrupt     law   enforcement    officers    with    him.    Díaz




                                     -5-
provided the names of two or three persons, but the FBI did not

invite him to return.

           Just over a year after the staged drug transaction, a

grand jury indicted Díaz, González, and fifteen other defendants on

drug and weapons charges. Díaz faced three charges: (i) conspiracy

to   possess   with    intent    to     distribute     cocaine,    21    U.S.C.

§§ 841(a)(1), 846; (ii) aiding and abetting an attempt to possess

with intent to distribute cocaine, id. § 841(a)(1), 18 U.S.C. § 2;

and (iii) possession of a firearm in relation to a drug trafficking

crime, id. § 924(c)(1)(A).            Following a five-day trial, a jury

found Díaz guilty on the aiding-and-abetting and firearm-possession

counts, but acquitted him on the conspiracy count.                On March 30,

2012, the district court sentenced Díaz to 123 months' imprisonment

-- three months above the 120-month statutory mandatory minimum,

but at the bottom of his guidelines range of 123-138 months.              Díaz

then filed a timely notice of appeal.

                                II.    Analysis

A.   The entrapment defense

           At the beginning of the trial, the government moved in

limine to preclude Díaz from raising an entrapment defense in his

opening   statement.     The     government       argued   that   Díaz   lacked

sufficient evidence to raise such a defense.               After briefing and

examination of an evidentiary proffer from Díaz's trial counsel,




                                       -6-
the district court granted the government's motion, explaining as

follows:

     I don't find that the defense met the burden of
     establishing that there is hard evidence to rely on for
     the defense of entrapment. . . . Of course if something
     develop[s] during trial from which you can later on
     present such a request for a jury instruction, that is a
     totally separate issue.

In the trial that followed, the only evidence proffered relevant to

the potential defense was the testimony of Cotto, described both

above and in further detail below. At the conclusion of the trial,

the district court adhered to its initial determination that there

was insufficient evidence to support a finding of entrapment by the

jury. The district court therefore rejected Díaz's request that it

instruct the jury on entrapment.

           Díaz preserved his objections to both of these rulings

and now presses them on appeal.            As a practical matter, the two

issues present only a single question:          Did Díaz manage to proffer

at least enough admissible evidence to allow a reasonable jury to

find in his favor?       If so, then Díaz was entitled to a jury

instruction on the entrapment defense, Matthews v. United States,

485 U.S. 58, 63 (1988), and the failure to give such an instruction

would require that we vacate the conviction.             United States v.

Gamache,   156   F.3d   1,   12   (1st   Cir.   1998);   United   States   v.

Rodriquez, 858 F.2d 809, 815-16 (1st Cir. 1988).2          If not, i.e., if


     2
      Customarily, in deciding whether the failure to give a
requested instruction constitutes reversible error we also ask if

                                     -7-
Díaz did not manage to present evidence minimally sufficient to

support a jury finding in his favor, then it would necessarily

follow both that the refusal to give the requested instruction was

correct,    and     that     the    order      precluding        Díaz's    counsel    from

mentioning the defense in his opening statement was harmless error

at worst.     Cf. United States v. Hershenow, 680 F.2d 847, 857-59

(1st Cir. 1982)(refusal to allow a defendant to make an opening

statement was error, but did not prejudice defendant or warrant

reversal); United States v. Teleguz, 492 F.3d 80, 86 (1st Cir.

2007)(no    abuse       of   discretion        in    barring     defendant's       closing

argument    on     entrapment       where      court      correctly    ruled       that    an

entrapment instruction was not warranted).

             We    therefore        turn    our       attention       to    this    single

controlling question:              Was the proffered, admissible evidence

sufficient to raise a jury issue of entrapment?                     In answering this

question, we review the district court's decision de novo.                                See

Rodriguez,        858   F.2d       at   812;        see   also     United    States        v.



the instruction "(1) was substantively correct; (2) was not
substantially covered elsewhere in the charge; and (3) concerned an
important point in the case so that the failure to give the
instruction seriously impaired the defendant's ability to present
his defense." United States v. Rose, 104 F.3d 1408, 1416 (1st Cir.
1997).    However, in cases involving a standard entrapment
instruction, when an appellant demonstrates that he met his
evidentiary burden and the trial court nonetheless denied him the
requested instruction, we typically assume serious impairment and
require reversal of the conviction. See, e.g., Gamache, 156 F.3d
at 12 (reversing without a Rose analysis); Rodriguez, 858 F.2d at
815-16 (same).

                                            -8-
Dávila-Nieves, 670 F.3d 1, 9 (1st Cir. 2012).    Our function, like

that of the district court, "is to examine the evidence on the

record and to draw those inferences as can reasonably be drawn

therefrom, determining whether the proof, taken in the light most

favorable to the defense can plausibly support the theory of the

defense."   Gamache, 156 F.3d at 9 (emphasis omitted).   We reverse

if there is "some hard evidence" satisfying the defendant's burden.

Dávila-Nieves, 670 F.3d at 9 (citation omitted) (internal quotation

marks omitted).

            The entrapment defense arose as a creature of judicial

"inference about congressional intent," rather than as a command in

the express language of the Constitution or of most criminal

statutes. United States v. Luisi, 482 F.3d 44, 52 (1st Cir. 2007).

The defense exists to prevent "abuse[]" of the "processes of

detection and enforcement . . . by government officials" who might

instigate an illegal "act on the part of persons otherwise innocent

in order to lure them to its commission and to punish them."

Sorrells v. United States, 287 U.S. 435, 448 (1932).     Government

"officials go too far when they 'implant in the mind of an innocent

person the disposition to commit the alleged offense and induce its

commission in order that they may prosecute.'"   Jacobson v. United

States, 503 U.S. 540, 553 (1992) (emphasis in Jacobson) (quoting

Sorrells, 287 U.S. at 442).




                                -9-
            To further this purpose of preventing government abuse,

the courts have adopted a two-part test.          First, we look at the

government's conduct to see if it is of the type that would cause

a person not otherwise predisposed to commit a crime to do so.          See

Gamache, 156 F.3d at 9. Examples of such "government overreaching"

include "intimidation, threats, dogged insistence," or "excessive

pressure"   directed    at   the   target   of   an   investigation    by   a

government agent.      United States v. Vasco, 564 F.3d 12, 18 (1st

Cir. 2009) (citations omitted) (internal quotation marks omitted).

If the government's actions do not rise to this level of wrongful

pressure, the inquiry ends.        Id. at 20; see also Rodriguez, 858

F.2d at 814. If the government does overreach, however, we proceed

to a second step and look at the particular person to see if that

person was in any event predisposed to commit the crime.              Vasco,

564 F.3d at 18, 20.    In other words, Willie Sutton likely could not

have beaten a bank robbery charge with an entrapment defense, even

if the conduct of the government were such as to cause a person not

otherwise predisposed to commit the crime to do so.            See United

States v. Acosta, 67 F.3d 334, 337-38 (1st Cir. 1995).                  The

defendant has the initial burden of production as to both elements

of our two-part test, "measured by the time-honored sufficiency-of-

the-evidence yardstick . . . ."       Rodriguez, 858 F.2d at 813-14.

Then, if "the defense is properly in the case, the government is




                                   -10-
obligated to prove beyond a reasonable doubt that no entrapment

occurred."      Id. at 815.

              To carry his initial burden of production, Díaz points

first    to    the    government's    creation    and   presentation   of   the

opportunity to commit the crime of conviction.               But that is not

enough.       United States v. Gendron, 18 F.3d 955, 961 (1st Cir.

1994).    Generally, we accept sting operations as an important tool

of law enforcement.           See Gamache, 156 F.3d at 9; see also Teleguz,

492 F.3d at 84-85.            We expect innocent persons to decline such

opportunities in the absence of some additional importuning by the

government.      See Gendron, 18 F.3d at 962.

              Díaz also points to repetition in the presentation of the

opportunity.         He argues that Cotto "actively solicited" him on at

least five occasions to participate in a drug transaction in

exchange for money.             This is not a case, however, in which a

government agent refused to take "no" for an answer and persisted

in recruiting a target on five separate occasions.                 The record

shows that, over the course of several months, Cotto and Díaz spoke

by phone several times and happened to run into each other on

perhaps as many as several occasions. Cotto first revealed to Díaz

his involvement in drug transactions, and then on several occasions

discussed the possibility of Díaz participating.                 There is no

evidence      that    Cotto    presented   any   opportunities   during   these

occasions, or otherwise expressly sought any commitment from Díaz.


                                       -11-
More importantly, there is no evidence that Cotto in any of these

casual social contacts sought to overbear any resistance to the

idea of a crime.      To the contrary, the record paints a picture of

Cotto   going   forward   incrementally,      first   disclosing      his   own

criminality,    and    then   raising       the   possibility    of    Díaz's

participation in the abstract, encountering no apparent resistance

from Díaz at any point.       To rule that such communications could

give rise to an entrapment defense would force government sting

operations to adopt artificially short time schedules, popping the

ultimate question before finding out whether the target is actually

interested in the crime.        Such an outcome would work at cross

purposes with the aim of the defense.

           Díaz also argues that Cotto improperly played off what

Díaz calls their friendship.          Although Díaz's counsel elicited

testimony from Cotto that he and Díaz first met "in a recreational

manner," there was little evidence that the two were friends.

Indeed,   virtually     the   only    relevant    testimony     was   Cotto's

description of their relationship as that of "[a]cquaintances."

More to the point, however, Díaz cites no evidence indicating that

Cotto solicited his participation by appealing directly to their

purported friendship.     We thus have both a weak tool for improper

importuning and no evidence that that weak tool was even employed.

See United States v. Young, 78 F.3d 758, 761-62 (1st Cir. 1996).




                                     -12-
            Díaz, finally and with greatest emphasis, returns to his

repetition argument, this time contending that, in the course of

his September 9, 2009, phone call with Cotto, Cotto repeated his

entreaties sixteen times in order to overcome Díaz's objections.

While our reading of the transcript of the recorded conversation

reveals   only   four   entreaties,   the   key   point   is   that   Díaz's

reluctance as expressed to Cotto related solely to his work

schedule.    Indeed, he repeatedly expressed frustration about not

being able to participate:      "Damn, . . . tomorrow is Thursday."

"Damn.    The thing is that . . . I can't accept it . . . . I can't

assure you, because I don't know at what time I will be out [of

work]."   A review of the transcript as a whole makes plain that the

nature of the objection Cotto sought to overcome was not the type

of which the entrapment defense is solicitous.

            In reaching this conclusion, we do not entirely disregard

the possibility that a target who does not want to commit a crime

might raise a scheduling objection as a "polite way" of declining

to get involved.    Cf. United States v. Joost, 92 F.3d 7, 13 (1st

Cir. 1996) (finding reversible error in the denial of an entrapment

instruction when the defendant claimed a strategy, "corroborated by

the evidence," of "inventing excuses" to avoid participating in

criminal activity).      Here though, Cotto secured no commitment to

participate in the crime during the call. Instead, the prospect of

a scheduling conflict remained extant, which left Díaz the out of


                                  -13-
simply telling Cotto the following day that he could not resolve

the conflict.   The sting went forward only because Díaz, left to

his own devices, decided to tell Cotto that he could make it.   On

such a record, there is simply nothing in the government's actions

that one might label the type of overreaching conduct that could be

called wrongful inducement within the meaning of the entrapment

defense.   See Sorrells, 287 U.S. at 442.

           To summarize:   the government's confidential informant,

Cotto, approached a corrections officer, Díaz, whom Cotto observed

using drugs.    Cotto disclosed to Díaz that Cotto was involved in

drug transactions. In response, Díaz agreed to exchange telephone

numbers.   The two then discussed on several occasions the concept

of Díaz providing security for a "street deal," with no evidence

that Díaz required much convincing.         When Cotto then made a

specific proposal, Díaz voiced a scheduling objection, and Cotto

changed the details of the proposal to meet those objections,

repeating the request and saying he needed the help, which Díaz

agreed to supply after determining that he could fit it in his

schedule. On these facts, our holding is that Díaz did not produce

evidence sufficient to generate a need for the jury to decide if

the government overreached.

           In focusing at this stage of the analysis on Díaz's

apparent disposition as manifest to the government, we are not

leaping forward to the second part of the entrapment test, which


                                -14-
examines Díaz's actual predisposition.         Rather, we are evaluating

the nature of the government's conduct by considering precisely

what hurdles the government's tactics were aimed at overcoming.

Five calls to a person who expresses no interest in the crime may

raise the types of concerns about improper government inducement

that the entrapment defense works to deter. Comparable persistence

in overcoming practical objections by one seemingly comfortable

with the idea of committing a crime may, as here, warrant no

deterrence.

           Our   conclusion   that    Díaz   failed   to   generate   enough

evidence to raise a jury issue reflects in great part the fact that

the entrapment defense is a difficult defense to raise and prevail

on.   "Because entrapment is a judicially created doctrine, courts

have been careful not to contravene congressional intent to punish

those who commit the offense; that, in turn, requires that the

doctrine take into account the practical problems faced by federal

law enforcement."      Teleguz, 492 F.3d at 84.             Therefore, the

defendant must offer evidence not merely of government inducement,

but of improper government inducement.         See id.     Similarly, given

the need to avoid having criminal trials turn into diversionary

examinations of "long-permitted operations of law enforcement,"

United States v. DePierre, 599 F.3d 25, 27-28 (1st Cir. 2010),

aff'd, 131 S. Ct. 2225 (2011), defendants may present the defense

only after satisfying their "entry-level burden" of production,


                                     -15-
United States v. Coady, 809 F.2d 119, 122 (1st Cir. 1987); see also

Rodriguez, 858 F.2d at 812.         In twenty-two prior appeals to this

circuit   challenging   a   trial    court's   refusal   to   give   a   jury

instruction on entrapment,3 we have overruled the refusal only

three times.4   The record here does not create the occasion for a

fourth.




     3
      United States v. Guevara, 706 F.3d 38, 46-47 (1st Cir.
2013)(applying plain error review); United States v. Dávila-Nieves,
670 F.3d 1, 9, 11 (1st Cir. 2012)(applying de novo review); United
States v. Vasco, 564 F.3d 12, 18, 20 (1st Cir. 2009)(de novo);
United States v. Shinderman, 515 F.3d 5, 13, 15 (1st Cir. 2008)(de
novo); United States v. Teleguz, 492 F.3d 80, 83, 85-86 (1st Cir.
2007)(de novo); United States v. Ramos-Paulino, 488 F.3d 459, 461-
62 (1st Cir. 2007)(plenary review); United States v. Sánchez-
Berríos, 424 F.3d 65, 76-77 (1st Cir. 2005)(de novo); United States
v. Diaz-Diaz, 433 F.3d 128, 136 (1st Cir. 2005)(standard of review
unspecified, probably de novo); United States v. Nishnianidze, 342
F.3d 6, 17-18 (1st Cir. 2003)(plenary); United States v. Baltas,
236 F.3d 27, 36-37 (1st Cir. 2001)(plain error); United States v.
Gamache, 156 F.3d 1, 9, 12 (1st Cir. 1998)(plenary); United States
v. Rogers, 102 F.3d 641, 645-46 (1st Cir. 1996)(de novo); United
States v. Vega, 102 F.3d 1301, 1302, 1307 (1st Cir. 1996)(plenary);
United States v. Young, 78 F.3d 758, 760 (1st Cir. 1996)(plenary);
United States v. Joost, 92 F.3d 7, 12, 14 (1st Cir. 1996)(plenary);
United States v. Hernandez, 995 F.2d 307, 313 (1st Cir. 1993)(plain
error); United States v. Tejeda, 974 F.2d 210, 217-19 (1st Cir.
1992)(de novo); United States v. Panet-Collazo, 960 F.2d 256, 259-
60 (1st Cir. 1992)(de novo); United States v. Morales-Diaz, 925
F.2d 535, 539 (1st Cir. 1991)(unspecified, probably de novo);
United States v. Pratt, 913 F.2d 982, 988-89 (1st Cir.
1990)(plenary); United States v. McKenna, 889 F.2d 1168, 1174 (1st
Cir. 1989)(plenary); United States v. Rodriguez, 858 F.2d 809, 812
(1st Cir. 1988)(plenary).
     4
      Gamache, 156 F.3d at 12; Joost, 92 F.3d at 14; Rodriguez, 858
F.2d at 815-16.

                                    -16-
B.   Consideration of entrapment as a factor at sentencing

           Following   his   conviction,   Díaz   faced   a   statutory

mandatory minimum sentence of 120 months. Specifically, each count

of conviction carried a 60-month mandatory minimum.       See 21 U.S.C.

§ 841(b)(1)(B); 18 U.S.C. § 924(c)(1)(A)(I).      The sentence for the

firearm-possession count, however, was subject to a statutory

mandate that it be served "in addition to" the drug-related aiding-

and-abetting count.     See id. § 924(c)(1)(A).5       The guidelines

sentence for Díaz was 123-138 months: 63-78 months on the aiding-

and-abetting count, U.S.S.G. §§ 2D1.1(c)(7), 2X2.1., Ch. 5 p. A

Sentencing Table, and 60 months on the firearm-possession count,

id. § 2K2.4(b).

           Díaz, however, sought a downward adjustment for what he

claimed was a minimal role in the offense.    See U.S.S.G. § 3B1.2.


      5
      Díaz also appears to argue that the government engaged in
unfair sentencing manipulation by asking him to bring a gun to the
sting.   He has not, however, identified anywhere in the record
where he raised this issue below. (The government viewed this as
part of his imperfect entrapment claim, and argues that it was not
raised below, and so is subject to plain error review.) In this
circuit, a judge "can adjust a sentence downward if the judge
concludes that the government has improperly enlarged the scope or
scale of the crime to secure a higher sentence." United States v.
DePierre, 599 F.3d at 29.       Here, Díaz only argues that the
government could have achieved its goal without having an agent ask
him to bring a gun; this hardly suggests the "extreme and unusual
case" for which a factor manipulation reduction is appropriate.
United States v. Fontes, 415 F.3d 174, 180 (1st Cir. 2005).
Sentencing manipulation is a fact-bound, case-by-case inquiry. See
id. at 180-82.    By not raising the issue clearly below, Díaz
deprived the district court of the chance to examine the
government's motives in the first instance. On this record, we see
nothing approaching an abuse of discretion, let alone plain error.

                                 -17-
Díaz requested the statutory mandatory minimum sentence of 120

months, three months below the guidelines range.                   The government,

in   contrast,       highlighted     Díaz's     disregard    of   his    oath     as    a

corrections officer to uphold the law, and sought a sentence at the

"higher end" of the guidelines range of 123-138 months.                              The

government did not, however, request a particular sentence.

Ultimately the court sentenced Díaz to 123 months.

              Díaz now claims that the sentence the district court

imposed   is         "procedurally      unreasonable."            We    review       the

reasonableness of a sentence for abuse of discretion, following a

two-step analysis.        United States v. Rivera-Moreno, 613 F.3d 1, 8

(1st   Cir.    2010).       We     first     verify   that    the      sentence      was

procedurally sound, and we then ensure that it was substantively

reasonable.      Id.     Among the examples of procedural infirmity is

"failing to consider the § 3553(a) factors," Gall v. United States,

552 U.S. 38, 51 (2007), which guide a sentencing court in reaching

a "sufficient, but not greater than necessary" sentence, 18 U.S.C.

§ 3553(a).

              Díaz    asserts    that   by    not   considering        the   issue     of

"imperfect entrapment," the district court did not give proper heed

to the section 3553 factors.            "Imperfect entrapment" has sometimes

been used by other courts as the basis for a downward departure at

sentencing when a defendant demonstrated that he was "pressured

unduly by the government to go forward with [an] offense . . . ."


                                         -18-
United States v. McClelland, 72 F.3d 717, 725 (9th Cir. 1995).

Where, as here, a defendant seeks a downward variance on that

basis, the claim of imperfect entrapment can be thought of as

fairly encompassed in the analysis of the "nature and circumstances

of the offense" under § 3553(a).         United States v. Smith, 358 F.

App'x 634, 638 (6th Cir. 2009) (internal quotation marks omitted);

see also id. at 641-42 (Clay, J., concurring in part and dissenting

in part).

            Contrary to Díaz's claim that the judge refused to

consider his imperfect entrapment argument, the sentencing hearing

transcript reveals that the district court in fact did consider the

theory and found it inapplicable.6       In making his statement to the

court at his sentencing hearing, Díaz objected that "[a]s far as

why I didn't report [the drug deal to the authorities after it

transpired], it is not fair that the government makes you commit an

offense without a previous investigation, and put[s] you in a very

compromising    and   difficult   situation."        The   court   asked

specifically what Díaz meant by the government "making [him] commit

an offense."   Rather than arguing that he was manipulated, or that

he was less blameworthy as a result of the government's entreaties,

Díaz objected that Guard Shack was supposed to catch officers




     6
       Because we conclude that the district court rejected Díaz's
argument, we need not take up the government's argument on appeal
that he forfeited the issue below.

                                  -19-
already under investigation for corruption, and he had been the

subject of no such investigation.

             The district judge reviewed Díaz's sentencing memorandum

and, after hearing from the defendant and the government, explained

the guideline range and then explicitly turned to the section 3553

factors.   The court began by considering various factors in Díaz's

favor, including his lack of a criminal history and the probability

that he would "rehabilitate and turn to the right track and live a

law abiding life."         As for the alleged entrapment, the court

explained:

     In terms of the factors to which [Díaz's] counsel has
     made reference in the sentencing memorandum and also
     through [Díaz's] allocution in Court, . . . I must point
     to the fact that my recollection from the trial in terms
     of when . . . [Díaz] was alerted that he was to
     participate in a street deal, was prior to him getting to
     the apartment in Isla Verde where the drug transaction
     was to occur. Even though he alludes to the government
     making an individual commit a crime, to the extent that
     he clarified and says that based on the fact that he was
     not   a  target   of   a   previous   police   corruption
     investigation, I can understand that. To the extent that
     he may equate that to a possible defense of entrapment,
     I know that that was a factor that was lingering in some
     of the questions of this defendant, and the Court
     remained vigilant and based on my evaluation and
     assessment of the evidence there was no indicia of a
     possible entrapment defense whatsoever in this case and
     that is why the instruction was not given.

             The   judge   then   proceeded   to   discuss   her   view   that

defendant appeared to be in a "very comfortable position" during

the transaction.




                                     -20-
           In short, the district court concluded that this was not

a case in which the defendant had a sympathetic but unsuccessful

entrapment    defense   that    might   warrant   mitigation,   though   not

acquittal. The court's conclusion was supported by the record, and

demonstrated consideration of "the nature and circumstances of the

offense and the . . . characteristics of the defendant," 18 U.S.C.

§ 3553(a)(1).    In so proceeding, the district court did not abuse

its discretion.

C.   Error related to sentencing

           The final error Díaz claims on appeal concerns two

mistakes by the district court in referring to the counts of

conviction.    The court began the sentencing hearing by noting that

it had "reviewed once again the verdict form."            The court then

accurately described the jury's verdict:

      The record should reflect that the defendant went to
      trial as to Count 1 which is the conspiracy to possess
      with intent to distribute. The defendant was found not
      guilty. However, as to the remaining counts he was found
      guilty in counts 2 and 4.      Count 2 . . . [charged]
      illegal possession with intent to distribute cocaine, and
      . . . the jury also found him guilty of the possession of
      a weapon in relation to a drug trafficking crime [Count
      4].

The court next asked the parties if they had any clarifications

with regard to the presentence report (PSR). The government called

attention to the first paragraph of the PSR; as the government

explained, it "says count 2 of conviction charges the conspiracy,

and that is incorrect."        Rather, the government noted, "[c]ount 2


                                    -21-
has to do with the aiding and abetting and attempt to possess with

intent to distribute more th[a]n 5 kilograms."              The court agreed,

acknowledging "[t]hat is correct, and it is to be corrected." (The

probation office has since issued an amended report, correcting the

error in the first paragraph of Part A, but still incorrectly

listing count 2 in the offense summary at the beginning of the

report.)

           After hearing from the parties, however, the court began

its sentencing analysis by repeating the error in the PSR.

Specifically, the court said that Díaz "was found guilty by jury

trial as to counts 2 and 4 of the indictment in . . . this case,

charging," respectively, "conspiracy to possess with intent to

distribute . . . cocaine," and "knowing possession of a firearm in

furtherance and or in relation to a drug trafficking crime."               Díaz

did not object, and the court made the same mistake in entering the

written judgment.

           Díaz now argues that the court's errors prejudiced him,

because conspiracy may represent a more serious crime than aiding

and abetting, and, he claims, the court may have sentenced him for

the wrong crime.      He concedes that he failed to raise this issue

below, and thus our review is for plain error only.                Accordingly,

he must demonstrate "(1) that an error occurred (2) which was clear

or   obvious   and   which   not   only    (3)   affected    the   defendant's

substantial rights, but also (4) seriously impaired the fairness,


                                    -22-
integrity, or public reputation of judicial proceedings."   United

States v. Padilla, 415 F.3d 211, 218 (1st Cir. 2005) (en banc)

(citation omitted) (internal quotation marks omitted).

            While "losing counsel are entitled to troll through

transcripts to find alleged glitches," the "plain error rule

creates a high threshold where the supposed missteps are ones that

no one noticed at the time or, if noticed, thought worthy of a

timely objection."   United States v. Dehertogh, 696 F.3d 162, 170

(1st Cir. 2012).   Here, a review of the sentencing transcript as a

whole reveals that the district court was well aware of the counts

of conviction for which it was sentencing Díaz, notwithstanding its

memorialized misspeaking. Accordingly, we affirm the sentence, but

remand the case to the district court to correct its written

judgment.

                          III. Conclusion

            For the reasons stated, we affirm Díaz's conviction and

sentence, and remand the case to the district court for correction

of the judgment.

            So ordered.




                                  -23-